74 F.3d 1243
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Edward W. BOWLIN, III, Appellant,v.Lonnie MEASE, Sheriff, Appellee.
No. 95-2754.
United States Court of Appeals, Eighth Circuit.
Jan. 25, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Edward W. Bowlin, III appeals the adverse grant of summary judgment by the District Court1 in Bowlin's 42 U.S.C. Sec. 1983 action against Stone County Sheriff Lonnie Mease.


2
On April 6, 1992, at approximately 11:21 a.m., a Stone County, Missouri deputy arrested Bowlin without a warrant for failing to display a valid license plate, and for failing to produce a driver's license in violation of state law.  On April 7, at approximately 5:31 p.m., Bowlin was arraigned before Stone County Circuit Court Judge William Kirsch.  After Bowlin entered a plea of not guilty, Judge Kirsch reviewed the criminal complaints signed by the arresting officer and the prosecutor, and set bond at $500.  Because Bowlin was unable to post bond, Judge Kirsch remanded him to the custody of Stone County sheriff Lonnie Mease, where Bowlin remained for nineteen days until bond was posted.  Judge Kirsch's affidavit, which was submitted by Mease, stated that "[a] determination of probable cause was neither made nor requested" when Bowlin appeared at his April 7 arraignment.  Bowlin claimed Mease's detention of him without a prompt judicial determination of probable cause violated his Fourth and Fourteenth Amendment rights.


3
The District Court granted Mease summary judgment, which we review de novo, applying the same standard as the district court:  whether the record, viewed in a light most favorable to the non-moving party, shows that there is no genuine issue of material fact and the moving party is entitled to judgment as a matter of law.  Earnest v. Courtney, 64 F.3d 365, 366-67 (8th Cir.1995) (per curiam);  see also Fed.R.Civ.P. 56(c).  The Fourth Amendment requires a prompt judicial determination of probable cause as a prerequisite to an extended restraint on liberty following an arrest without a warrant.  Gerstein v. Pugh, 420 U.S. 103, 114, 125-26 (1975).  Law enforcement officers may be held liable for Gerstein violations, even if they "were not responsible for the delay in the arraignment," because the officers are under no obligation to continue to hold an arrestee before his arraignment.  Wayland v. City of Springdale, Ark., 933 F.2d 668, 670 (8th Cir.1991).


4
We agree with the District Court that Bowlin failed to show the thirty-hour delay before arraignment was unreasonable.  See County of Riverside v. McLaughlin, 500 U.S. 44, 56-57 (1991) (holding person taken before judicial officer within forty-eight hours of arrest bears burden of proving that delay was unreasonable in relation to time necessary to complete administrative procedures incident to arrest).  Furthermore, Mease cannot be liable for any constitutional violation resulting from Judge Kirsch's failure to make a probable cause determination at Bowlin's arraignment, because Judge Kirsch's order remanding Bowlin into Mease's custody until Bowlin had posted bond legally obligated Mease to hold Bowlin.  Cf. Patterson v. Von Riesen, 999 F.2d 1235, 1240 (8th Cir.1993) (noting courts have consistently held that officials--including sheriffs--acting pursuant to facially valid court orders have absolute quasi-judicial immunity from damages for actions taken pursuant to that order).


5
Accordingly, we affirm the judgment of the District Court, and we deny Bowlin's motion for disciplinary action against Mease's attorney.



1
 The Honorable Dean Whipple, United States District Judge for the Western District of Missouri